Filed 10/27/15 P. v. Martinez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B258719

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA128843)
         v.

RICARDO MARTINEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Ricardo
R. Ocampo and Laura R. Walton, Judges. Affirmed.
         Christine C. Shaver, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                  ________________________________
       On August 8, 2013, Ricardo Martinez was charged in an information with
possession for sale of methamphetamine (Health & Saf. Code, §§ 11378, count 1), 1
possession of methamphetamine with a firearm (§ 11370.1, subd. (a), count 2),
possession for sale of cocaine (§ 11351, count 3), possession for sale of heroin (§ 11351,
count 4), possession for sale of marijuana (§ 11359, count 5), unlawful possession of
ammunition (Pen. Code, § 30305, subd. (a)(1), count 7) and possession of a firearm by a
felon (Pen. Code, § 29800, subd. (a)(1), counts 6, 8, 9, & 10). The information specially
alleged as to count 1, the methamphetamine exceeded 1 kilogram by weight within the
meaning of section 11370.4, subdivision (a), and as to counts 1, 3, 4, and 5, Martinez had
suffered three prior convictions within the meaning of section 11370.2, subdivision (a).
Martinez pleaded not guilty and denied the special allegations.
       On November 6, 2013, Martinez filed a motion to unseal and quash the search
warrant and to suppress evidence pursuant to People v. Hobbs (1994) 7 Cal.4th 948. The
trial court denied the motion on December 6, 2013 following an in camera hearing with
the investigating officer. On January 30, 2014, the court provided Martinez with a
redacted copy of the affidavit and ordered it filed under seal.
       Pursuant to an agreement negotiated on July 8, 2014, Martinez pleaded no contest
to possession of methamphetamine in excess of one kilogram, possession of
methamphetamine with a firearm, possession of heroin, and one count of possession of a
firearm by a felon and admitted having suffered two prior convictions within the meaning
of section 11370.2.2 At the time he entered his plea, Martinez was advised of his
constitutional rights and the nature and consequences of the plea, which he stated he
understood. Defense counsel joined in the waivers of Martinez’s constitutional rights.
The trial court expressly found Martinez’s waivers and plea were voluntary, knowing and
intelligent.


1      Statutory references are to the Health and Safety Code, unless otherwise indicated.
.
2      Martinez also admitted the third section 11370.2 allegation, which the trial court
then dismissed in the interest of justice.
                                              2
       The trial court sentenced Martinez in accordance with the plea agreement to an
aggregate state prison term of 14 years 4 months. The court awarded Martinez 760 days
of presentence custody credit and imposed statutory fines, fees and assessments. The
remaining counts were dismissed as part of the plea agreement. Martinez filed a timely
notice of appeal challenging the denial of the suppression motion.
       We appointed counsel to represent Martinez on appeal. After examination of the
record, counsel filed an opening brief, raising no issues, but requesting that we
independently review the transcript of the in camera hearing to determine whether the
trial court erred when it refused to order full disclosure of the sealed affidavit.
       On May 27, 2015, we advised Martinez he had 30 days within which to submit
any contentions or issues he wished us to consider. We have received no response.
       Because the appellate record contained only a redacted copy of the sealed
affidavit, we requested the original search warrant and supporting affidavit from the
superior court, which it provided on September 28, 2015. After reviewing the entire
record, including the original search warrant, unredacted supporting affidavit, and the
sealed transcript of the in camera hearing, we find the trial court properly sealed portions
of the warrant affidavit to protect the informant’s identity. (People v. Hobbs, supra, 7
Cal.4th at p. 976.) We are satisfied Martinez’s appellate attorney has complied fully with
the responsibilities of counsel and no arguable issues exist. (Smith v. Robbins (2000) 528
U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly (2006) 40 Cal.4th
106; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                       DISPOSITION
       The judgment is affirmed.


                                                   ZELON, J.


We concur:


       PERLUSS, P. J.                              SEGAL, J.

                                               3